Case 0:19-cr-60330-RS Document 16 Entered on FLSD Docket 01/31/2020 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           SO UT H ER N D ISTRICT O F FL O RID A

                            CASE1 NO . 19-60330-CR-Smithfs)
                                     )        21U.S.C.5957(a)       FILED B#               D,ù.
                                              21U.S.C.5841(a)(1)
 UNITED STATESOFAMERICA                                                    JAN 3 12222
 VS.
                                                                          ctkkltll'lîltq.
                                                                         S.D.OFFLA.-FT.LAUD.


 M ICH AEL G EO R G E R O BIN SO N ,

                                         D efendant.
                                                       /

                             SUPEM EDING INFORM ATION
        TheUnited Stateschargesthat:
                                 '
                     !.


                                              C O UN T I

        On oraboutO ctober20,2019,in Broward Cotmty,in the Southern DistrictofFlorida,and

 elsewhere,thedefendant,

                             NH CH AEL G E O R G E R O BIN SO N ,
                             .                             '


 did knowingly and intentionally importinto the Urlited States,âom a place outside thereùf,a

 controlled substance,in violation ofTitle 21,United StatesCode,Section 9524a)an.
                                                                                d Title 18,
 Urlited StatesCode,Section 2.

        Pursuantto Title21,United StatesCode,Section 960(b)(3),.itisfurtherallegedthatthis
 violation involved am ixture.and substancecontaining a'detectable nm ountofcocaine.

                                              CO U N T Z

        On oraboutO ctober20,2019,in Brow ard Cotm ty,in the Southem DistrictofFlorida,and

 elsewhere,thedefendant,
    Case 0:19-cr-60330-RS Document 16 Entered on FLSD Docket 01/31/2020 Page 2 of 5




                                M ICH AEL G EO R G E R O BIN SO N ,

     did knowingly and intentionally possesswith the intentto bistributea controlled substance,in
    -violation ofTitle 21,Uzlited StatesCode,Section 841(a)(1)and Title 18,United StatesCode,
     Section 2.

            PtlrsuanttoTitle21,UnitedStatesCode,Section841(b)(1)(C),itisfartherallegedthatthis
     violation involved am ixtureand substancecontaining adetectable nmotmtofcocaine.


     A
     A RIAN A FA A RD O OR SH AN
     U N ITED STA TES ATTORN EY

r          .

         N CIS       ON TES
     A SSISTAN T U N ITED STA TES ATTORN EY
  Case 0:19-cr-60330-RS Document 16 Entered on FLSD Docket 01/31/2020 Page 3 of 5
                                             UNITED STATES DISTRICT COIJRT
                                             SOUTHERN DISTRICT OF FLORD A

UNITED STATES OF AM ERICA                                 CASE NO.                   19-60330-CR-Smith(s)
VS.
                                                          CERTW ICATE OF TRTAT,ATTORN EY*
M iqhaelGeorge Robinson,


                   :              Defendant./        Superseding CaseInfcrmation:

CourtDivision'
             .(SelectOne)                             New Defendantts)                        0
                                                      NumberofNew Defendants                  0
       M iami              Key W est                  Totalnumberofcounts                     2
       FTL          X       W PB            FTP
       Ido hereby certify that:
                 1havecarefully considered the allegationsoftheindictment,thenumberofdefendants,thenumberofprobable witnesses
                 andthelegalcomplexitiesofthelndictment/lnformation attached hereto.

                 lam awarethattheinfonnationsupgliedonthisstatementwillberelieduponbytheJudgesofthisCourtinsettingtheir
                  calendarsand scheduling criminaltnalsunderthemandate ofthe Speedy TrialAct,Title28U.S.C.Section 3161.

                 Interpreter:          (YesorNo)        NO
                 Listlanguageand/ordialect          .
       4.        Thiscasewilltake 3          daysforthepartiesto try.
                 Please check appropriatecategory and type ofoffenselisted below:
                (Checkonlyone)                                                      (Checkonlyone)
       I         0 to 5 days                              X                         Petty                       ,
       11        6 to 10days                                                        M inor                      /
       I1I       11to 20 days                                                       M isdem.                '
       l)r       21to 60 days                                                       Felony              X
       V         61 daysandover

       6.        HasthiscasebeenpreviouslyfiledinthisDistrictCourt?(YesorNo) YES
       Ifyes:
       Judge: Rodney Smith                                     CaseNo.              19-60330-CR-RS
       (Attach copyofdisposhiveorder)
       Hasacomplaintbeentiledinthismatter?            (YesorNo)
       Ifyes: M agistrateCaseNo.                         19-6501-Seltzer
       Related M iscellaneousnumbers:                              .
       Defendantts)infederalcustodyasof                 10/22/2019                                                    '
       Defendantts)instatecustodyasof '
       Rule20from .the
                                                      Districtof

       Isthisapotentialdeathpenaltyc&se?(YesorNo)                  Yes         X     No
                 Doesthiscaseorlginétefrom amatterpendingintheCentralRegionoftheU.S.Attorney'sOfficepriortoAugust9,2013
                 (Mag.JudgeAlicia0.Valle)?               Yes        X      No .
       8.        Doesthiscaseoriginatefrom amatterpending intheNorthern Region oftheU.S.Attorney'sOfficepriortoAugust8,2014
                 (Mag.JudgeShaniekM aynard)?                       Yes     X         No


                                                               FM N CIS VIA M ON TES
                                                               ASSISTANT UNITED STATES ATTORNEY
                                                               Florida BarN o.0958263
  Case 0:19-cr-60330-RS Document 16 Entered on FLSD Docket 01/31/2020 Page 4 of 5


                                  IJNITED STATES DISTR ICT COURT
                                  SOUTHERN DISTRICT OF FLORD A

                                              PEN ALTY SHEET

Defendant'sNam e: V CH AEL G EOR GE RO BFN SON

CaseNo: l9-60330-CR-Smith(s)        .
Count#:1

Im portation ofCocaine

inviolation of'
              Iltle21.United StatesCode.Section9524a)
                                                           /
                                                           ?
                                                          ,.

*M ax.Penalty:40 years'w ith am andatory m inimum 5 years'im prisonm ent;aterm ofsupervised release ofatleast
3years'anduptoamaximum term oflife;$5,000,000fine.

Count#:2

Possession with lntentto Distribute Cocaine

in violation ofTitle21.U nited StatesCode.Section 841(a)(1)

*M ax.Penalty:40 years'w ith am andatory m inimum 5 years'im prisonm ent;aterm ofsupervised releaseofatleast
3years'anduptoa'maximum tenn oflife;$5,000,000fine                    .                       ,.




Count#:




* M ax.Penalty:

Counl :




* M ax.Penalty:          ,



Count#:




*Aiax.Penalty:                                                                               î

 *Refers only tn possible term of inoarceration, dnes nnt include possible fines, restitution,
special assessments, parole terms or fnrfeitures that may be applicable.
   Case 0:19-cr-60330-RS Document 16 Entered on FLSD Docket 01/31/2020 Page 5 of 5


A0455(Rev.01/09)Waiverofanlndictment

                               U NITED STATESD ISTRICT COIJRT
                                                    forthe
                                          Southern DistrictofFlorida

              United StatesofAm erica                 )
                      V.                              )     CaseNo. 19-60330-SR-Smi
                                                                                  th(s)
             Mi
              chaelGerogeRobinson,                    )
               .
                                                      )
                       Depndant                       )
                                        W AW ER 01 AN INDICTM ENT

        Iunderstand that1havebeen accused ofoneorm ore offensespunishableby imprisonmentformorethan one
year. Iwasadvised in open courtofmy rightsandthenature oftheproposed chargesagainstme.
        Aûerreceiving thisadvice,Iwaivemy rightto prosecution by'
                                                                indictm entand consentto prosecution by
information.



Date:
                                                                             Defendant'
                                                                                      ssignature


                                                                         Signatureof
                                                                                   'defendant'
                                                                                             sattorney

                                                                            Timothy Day,A FPD .
                                                                       Printednameofdefendant'
                                                                                             sattorney


                                                                               Judge'
                                                                                    ssî
                                                                                      gnature


                                                                          Judge'
                                                                               sprinted nameandtîtle     '
